DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Examiner hereby acknowledges that Applicant has corrected the incorrect numbering of clams 5-20.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Templeton et al. U.S. Patent No. 10,614,450 (hereinafter Templeton).
Regarding claims 1 and 20, Templeton discloses a universal RFID device comprising radio frequency circuitry configured to: read a payment card (column 2, lines 31-34); and emulate a payment card (column 1, lines 51-54); and control circuitry configured to: receive a first command (read a first payment card and set up a profile; column 2, lines 26-31) to read a first payment card; control the radio frequency circuitry to read the first payment card based on the first command (column 2, lines 31-34); receive a second command to emulate a second payment card (column 2, lines 48-65); and control the radio frequency circuitry to emulate the second payment card based on the second command (column 3, lines 24-33).
Templeton fails to explicitly disclose a plurality of antennas and control circuitry configured to control which one of said antennas the universal RFID device uses to emulate the second payment card and configured to control which one of the antennas the universal RFID device uses to read the RFID device.  However, Templeton discloses sensing payment cards by a variety of devices such as a Radio-Frequency Identification (RFID) scanner, or a Near Field Communication (NFC) scanner (column 2, lines 26-35)and communicating with a proxy card using Bluetooth, BLE, Wi-Fi, RFID, and NFC.  Communication by multiple standards as disclosed would obviously require multiple antennas and control for configuring which antenna to use for communication.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to connecting a plurality of antennas and control which one of the antennas to use to emulate a payment card since doing so would accommodate emulation of multiple types of payment cards using communication different standards.
Regarding claim 2, Templeton discloses a universal RFID device wherein the first payment card comprises a first RFID tag, and the second payment comprises a second RFID tag (column 2, lines 26-31).
	Regarding claim 3, Templeton discloses a universal RFID device comprising the limitations of claim 2 as discussed above, including cards being of a RFID type or a NFC type (column 2, lines 26-31), but fails to explicitly disclose wherein the first RFID tag is a first RFID type, and the second RFID tag is a second RFID tag type.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use RFID tags of different types since doing so would allow use of a wider variety of payment cards and no unexpected result would occur.
Regarding claim 4, Templeton discloses a universal RFID device wherein emulating the second payment card results in a transfer of funds from an account associated with the second payment card (via payment at a POS system, column 4, lines 29-41).
Regarding claim 5, Templeton discloses a universal RFID device wherein reading the first payment card results in a reception of payment information from an account associated with the first payment card (column 2, lines 59-61).
Regarding claim 6, Templeton discloses a universal RFID device wherein the control circuitry is configured to emulate a plurality of payment cards, and wherein the control circuitry emulates the second payment card out of the plurality of payment cards based on the second command (based on set rules; column 3, lines 34-59).
Regarding claim 7, Templeton discloses a universal RFID device further comprising communication circuitry configured to communicate with a mobile application, wherein the control circuitry is configured to receive the second command from the mobile application via the communication circuitry (column 4, lines 36-41).
Regarding claim 8, Templeton discloses a universal RFID device further comprising communication circuitry configured to communicate with a mobile application, wherein the control circuitry is configured to receive the first command from the mobile application via the communication circuitry (see communication circuitry between the mobile phone 104 and electronic sensing device; column 2, lines 26-31).
Regarding claim 9, Templeton discloses a universal RFID device further comprising a user interface wherein the control circuitry is configured to receive the first command (column 2, lines 26-31) and the second command (column 2, lines 48-65) via the user interface.
Regarding claim 10, Templeton discloses a universal RFID device further comprising a user interface wherein the user interface is configured to display information regarding the first payment card in response to reading the first payment card (column 2, lines 48-65).
Regarding claim 11, Templeton discloses a universal RFID device comprising the limitations of claim 1 as discussed above, including a mobile device and a proxy card, but fails to explicitly disclose a battery configured to power the universal RFID device, wherein the battery is configured to be charged inductively.  One with ordinary skill in the art before the effective filing date of the claimed invention would have recognized that conventional handheld devices are powered by batteries.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure a battery to be charged inductively since doing so would allow the convenience of charging a device for mobile use without the need for a wired power connection.
Regarding claim 12, Templeton discloses a universal RFID device further comprising a case containing the radio frequency circuitry, and wherein the case is configured to be handheld (proxy card and mobile phone are reasonably considered to be capable of being held in the user’s hand).
Regarding claims 13-19 and 21, claims 13-19 and 21 have limitations similar to those treated in the above rejections, and are met by the references as discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559. The examiner can normally be reached Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELL L. NEGRON
Primary Examiner
Art Unit 2699



/Daniell L Negron/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        July 14, 2022